Per Curiam.
This is a boundary line dispute. August 17, 1971, judgment entered below awarding plaintiff possession of a triangular piece of land 5 feet 7/8 inches wide at the base, which abutted the boundary line between plaintiff and defendants. Defendants appeal, contending that the judgment is not supported by the record below. We agree on the record before us.
Plaintiff predicated his claim on adverse possession. The trial court found that plaintiff had established adverse possession, but its opinion also deals with acquiescence. The 15-year period required for either adverse possession or acquiescence to be *454applicable is not established by the record before us. The extent of plaintiff’s possession of the disputed strip is not shown, and whether his status is fiduciary or individual is not clear.
We will address ourselves to applicable law when we receive a record that requires such action.
Remanded for supplementation of the record. Costs to abide final result.